IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


L & S PARTNERSHIP, LLC,                  : No. 50 EAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
PHILADELPHIA ZONING BOARD OF             :
ADJUSTMENT AND PENNSPORT CIVIC           :
ASSOCIATION,                             :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of July, 2018, the Petition for Allowance of Appeal is

DENIED.